 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA
 9
10   MONICA HINOSTROZA,                                      Case No.: 2:17-cv-02561-RFB-NJK
11           Plaintiff(s),                                   Order
12   v.                                                      (Docket No. 43)
13   DENNY’S INC., et al.,
14
             Defendant(s).
15
16         Before the Court is Defendant’s notice of settlement. Docket No. 43. The Court ORDERS
17 the parties to file a stipulation of dismissal no later than March 25, 2019.
18         IT IS SO ORDERED.
19         Dated: January 24, 2019
20                                                              _______________________________
                                                                NANCY J. KOPPE
21                                                              United States Magistrate Judge
22
23
24
25
26
27
28

                                                     1
